The judgment of the Supreme Court will be affirmed, for the reasons stated in the per curiam opinion of that court, ubisupra, except as herein noted. It is intimated obiter in that opinion, that "if any one of the Masonic organizations owned and occupied the whole building, the exemption would occur." This proposition was not a necessary element in the decision, and we deem it best to reserve any expression of opinion on it in this court until it is directly presented.
Apart from this, we concur in the views expressed by the *Page 420 
Supreme Court, and that concurrence leads to an affirmance of the judgment under review.
For affirmance — THE CHIEF JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, DALY, DONGES, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, KERNEY, JJ. 13.
For reversal — None.